                     UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW HAMPSHIRE


Andrew C. Wiesner

       v.                                   Case No.   18-cv-00673-JL
Parsons et al




                                ORDER


       After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated September 27, 2018.



                                     ____________________________
                                     Joseph N. Laplante
                                     Chief Judge

Date: November 7, 2018


Cc: Andrew Wiesner, pro se
